 In the Matterof,1.EXAS,NEW' MEXICO & OKLAHOMA COACHES;ING,andBROTHERHOOD OF RAILROAD TRAINMENCase, No.- C-,0,231.-Decided December 26, :1942-.Jurisdiction:motor transportation industry.,Unfair Labor Practices:In General:responsibility.of employer for acts of former officer and stockholderand person doing business with employer.Interference,' Restraant,'and Coercion:anti-union statements ; interrogation con-cerning union membership; urging and persuading employees to refrain fromjoining.union;.offering wage increases on'condition employees withdraw fromunion;,offering and, soliciting signatures to individual contracts, of employ-ment to prevent collective bargaining;' sponsoring and soliciting letters ofwithdrawal from union.-Coll'ective' Bargaiini? g:'majority established' -by, authorizations-refusal to, bar-gain by : refusing to recognize and bargain, with majority representative becauseof unlawful individual contracts, and embarking upon a campaign designed todestroy union's majority, status by granting bonus and, soliciting- letters of,withdrawal.---RemedialOrders: cease and desist unfair labor practices. refrain from enforc'ing,'individual contracts and give notice thereof to contracting employees;upon request, to bargain collectively; loss of, majority-induced by employer'sunfair labor practices held not to affect issuance of order requiring employerto bargain collectively.Unit Appropriate for Collective Bargaining:motor bus drivers.Mr. V. Lee McMahon, and Mr. Bliss Daffan,for the Board.Messrs. Callaway cC Reed,byMr. Carl B. Callaway,of Dallas, Tex.,andLevees d Benson,byMr. Jess,C.,LeveesandMr. W. B. Benson,of Lubbock, Tex., for the respondent.Mr. C. H.,Smith,of Fort Worth, Tex., for the B. R. T.Mr. Charles F. MCEt lean,of counsel'to the Board.DECISION ".'AND'ORDER - ,_STATEMENT OF THE CASEUpon a first amended charge duly filed February` 11,-1942, by the-Brotherhood'of 'Railroad Trainmen', herein called B:= R.' T.; the Na-46 N. L. R B:, No. 42-343 344DECISIONS OFNATIONAL LABORRELATIONS BOARDtional Labor Relations Board, by its Regional Director for the Six-teenth Region (Fort Worth, Texas), issued its complaint dated Feb-ruary 25, 1942, against Texas, New Mexico & Oklahoma Coaches,' Inc.,herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commerce,.within the meaning of Section 8 (1) and (5) . and Section 2 (6) and -(7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct. , Copies of the complaint, accompanied by notice of hearingthereon, were duly served upon the respondent and upon B. R. T.With respect to the unfair labor practices, the complaint allegedin substance that the respondent (1) on or about August 27, 1941, andat all times thereafter refused to bargain with B. R. T. as the exclusivecollective bargaining representative of all its, bus drivers althoughsuch employees constituted a unit appropriate for the purposes of col-lective bargaining and B. R. T. at all- times -since about August 26,1941, has been their exclusive representative for such purposes; and(2) from on or about February 19, 1941, (a) urged, persuaded, andwarned' its employees to refrain from aiding;,becoming, orremainingmembers of, B. R. T. and by such means secured their' signatures to-letterswithdrawing from B. R. T.; (b) threatened said employeeswith discharge or other reprisals if they aided B. R. T. or becamemembers thereof; (c) granted said employees increases in pay if theydid not become or remain members of B. R. T.,and warned them thatno such benefits- would be derived, by reason of union membership;(d) secured the signatures of employees to individual contracts of em-ployment granting them increases in pay and other, benefits so as toprevent collective bargaining with B. R. T. and thus to interfere withthe rights of the employees to bargain through representatives of theiron choice.,The complaint was amended-by motion made at the hearing, with-out objection, to charge further that the respondent, through a speechmade by its attorney before a meeting of drivers called by the re-spondent, stated, that'"no, benefits could be expected to be obtainedby them by reason of membership in B. R. T.- for a period of from18 months to 2 years from the date of the hearing'and thereby dis-'couraged and interfered with the participation of said employees inthe hearing herein."On March 6, 1942, the respondent filed its answer, admitting certainfacts as to its corporate organization and its business but denying thatit had engaged iii any of the unfair labor practices alleged. It furtherentered a denial during the hearing to the amendment to the complaint.Pursuant to notice, a hearing was held from March 9 through March1 The respondent was, named in the complaint as'Texas-New Mexico-Oklahoma Coaches.The name was corrected by motion made at the hearing. TEXAS, NEW MEXICO & OKLAHOMA COACHES, INC.34520, 1942, at Lubbock, Texas, before Charles E. Persons, the Trial Ex-aminer duly designated by the Chief Trial Examiner. The Board andthe respondent were represented'by counsel and B. R. T. by a repre-sentative.All parties participated in the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.2At the conclusion ofthe hearing oral argument, participated in by the respondent and theBoard, was held before the Trial Examiner.During the course of the-hearing the Trial Examiner made rulings on motions and on objections-to the admission of evidence.The Board has reviewed all rulings' ofthe Trial, Examiner and finds that no prejudicial errors were coliimit-ted.The rulings are hereby affirmed.Thereafter the Trial Examiner filed his Intermediate Report, datedJune 17, 1942, copies of which were duly served upon the respondentand B. R. T., finding that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (5) and Section 2 (6) and (7) of theAct, and recommending that it cease and desist from such practicesand take certain affirmative action designed to effectuate the policiesof the Act.the Intermediate Report.Pursuant to notice; a hearing for the pur-pose of oral argument was held before the Board in Washington, D. C.,.on October 20, 1942. The respondent did not appear; B. R. T. appearedbut did not participate.On October 19, 1942, a motion was filed by 37 bus drivers of the re-spondent requesting that they be allowed to intervene;' that a commit-tee-of 3 of them be designated as bargaining agent for the respondent'sbus drivers; and that the respondent be ordered to bargain with suchcommittee.The Board has considered the. motion and it is herebydenied for reasons hereinafter stated.'The Board has considered the exceptions to the Intermediate Reportand, insofar as they are inconsistent with the findings of fact, conclu-sions oflaw, and order set out below, finds them to be without merit.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTTexas, New Mexico & Oklahoma Coaches, Inc., is and has beensince June 1939 a corporation organized under the laws of the State of,At the opening of the hearing the"Trial Examiner granted the respondent's request to"invoke the rule," which disqualified persons(with certain specific exceptions)from testify-ing as witnesses if they were previously present as observers at the hearing.3 See SectionV, infra. .346DECISIONSOF NATIONAL LABOR RELATIONS BOARDTexas, withits principal,office and place of businessat Lubbock,Texas.The respondent operates approximately 20 busses on regular schedulesover routes between northwestern Texas andeastern,New Mexico,transporting passengers and, carrying mail under contractwith theUnited StatesGovernment. -Through agreementswithBowen MotorCoaches,Inc.,,and;with Southwestern GreyhoundLines, the respond-ent sells connecting line tickets,thereby arranging.and contractingfor the transportation of passengers to and through many other States,of the United States.Also by reason of, this affiliation SouthwesternGreyhound-Lines sells tickets in, many otherStates of the UnitedStates,for the transportation of passengersthrough andover the buslines operated by the respondentII.THE ORGANIZATION INVOLVEDBrotherhood of Railroad Trainmen is a labor organization admit-ting to membership eiuployees of the respondent.ITI.THE UNFAIR LABOR PRACTICES'A. Interference,-restraint, and coercion:In ,January and' February 1941,,B. -R. T., at the request of,certainof the respondent's bus drivers,undertook to organize the bus drivers.By the middle of February,'about 12 bus drivers-had- authorizedB. R. T. to represent them for the purpose of collective bargaining.J.W. Bowman,the respondent's president,admitted that he heardabout a union among the drivers ,,-prior to February 19, 1941, butdenied that he had-heard of B. R. T., The,respondent's -counsel, Jess-he first heard that the drivers were joiningB. R. T. about a week prior to February 19, 1941..All important prob-lems which arise in the:operation of the respondent's business are dis-cussed-by Bowman with Levens, who has been in. close touch with therespondent's labor relations',and notling;has been-,done.in.tllis,con-nection without Levens' knowledge.. Two of three-days after February12, 1941,Carpenter,the respondent's superintendent of drivers, sum-moned Clay Knox, one of the drivers, -to his office.According toKnox's undenied and credible testimony,Carpenter inquired if Knoxhad joined B. R. T. " Knox advised'Carpenter' `that he would prefernot to answer the inquiry,whereupon Carpenter told Knox that itwas his privilege to join, but th it' he would like him to know what liewas getting into-before he signed up, and that only seven of'the drivershad joined.activities of thetliemiddle,of'Feljruary 1941.-- TEXAS; NEW MEXICOOKLAHOMA COACHES, INC.347About the middle of February 1941, driver R. S. Nabors met Leveesin a cafe near the bus terminal.According to the testimony of Nabors,which ,we credit, Levens called Nabors over to where he was and in-quired if Nabors knew what the drivers wanted.Nabors answeredthat, they wanted more money.Levens then told Nabors that "we,didn't need'any union."On another occasion, Levens told Nabors thatit would be'better if they could settle their affairs among themselves.B. R. T. was' not mentioned on'this occasion, but Nabors testified thathe assumed that Levens -meant "we didn't need any union." Levensdid not deny the above testimony of Nabors and testified-that whateverNabors said was "about right."About the middle' of February, L. L. (Bill)Watson. interestedhimself in the activities of the respondent's bus drivers.Prior toJanuary 1941, Watson had been connected with the respondent andits predecessor for over 15 years, having previously owned and op-.orated a bus line which, by a series of consolidations, emerged as partof the respondent.Watson regularly operated a bus as a driver,until late in -1938'.Thereafter, he was superintendent ofrdrivers forabout a year.Subsequently he worked in the ticket office and baggageroom at the respondent's-Lubbock, Texas; terminal.During thisperiod,Watson owned slightly less than 10 percent of the. respondent's,stock and was a vice president and director.On January 15, 19.41,Watson resigned' as vice president and director of the respondent.He ceased working for the respondent in any capacity at about thattime and shortly thereafter sold his stock to Bowman.Transfer ofthe stock was entered on the respondent's stock book as of February 5,1941.The stock transaction was largely on credit; Bowman paid.Watson $6,000 and executed three notes, one in the amount of $5,000,due in June 1941, one in the amount of $10,000, due January 1, 1942,and' one in the amount of $22,600,, which was still outstanding at thetime of the hearing. In addition, Watson retained the right to re-,ceive :the dividends upon 100 shares of stock for. the year 1941.The,dividend,, totaling $2,000, was paid toWatson on January 1, 1942.Watson approached Burt Whitefield on February 16, 1941.White-,field had been a bus driver for the respondent's predecessor and at thetime was engaged in business in Lubbock.He had been assisting thedrivers.to organize into B. R. T. to the extent of signing a letter intheir behalf and allowing the drivers to use-his office in- connectionwith their organizational activities.According to Whitefield's testi-mony, Watson attempted in the following manner to halt the em-ployees', organizational activities;He told Whitefield that, he heardthat the bus drivers were organizing; that Bowman had called himin to find out about it and had suggested that he talk to Whitefield,whom Bowman considered one of the leaders.Watson inquired if 348DECISIONS OF NATIONALLABOR RELATIONS BOARDitwould be satisfactory if he, Watson, could get the drivers what theywanted from the respondent, saying that Bowman would not tolerate-a,union but would give the drivers "a little company union."White-field suggested that Watson ask the drivers.Watson and Whitefieldthen went to see driver Mullins.Watson told Mullins that he be-the respondent would give them a contract.Watson admitted speak-ing to Whitefield but denied the testimony of Whitefield and deniedgoing to the home of Mullins with Whitefield.The respondent ealledMullins as a witness but- he was not questioned about the testimonyofWhitefield.For reasons hereinafter set forth, we credit the testi-inony, of Whitefield and find that the conversation took place sub-stantially as testified to by him.,Subsequent to the talk with Whitefield, Watson telephoned Clax-ton Stewart and then went to Stewart's home. Stewart had beenactive in, assisting the drivers to organize and had been one of therespondent's drivers until February 2, 1941.According to Stewart's-testimony,Watson ,said that ' he heard that the drivers, were, tryingto join a union; that he would like'to help them as a friend; and that,,ifhe was unsuccessful, he would assist them in joining B. R. T_'Stewart further testified that Watson advised him that Bowman hadcalledWatson and told him that the drivers were joining a union andthat Stewart was one of the leaders, and suggested that Watson talkto Stewart.Further according to Stewart's testimony, Watson told -him that he.desired to speak to the" drivers and asked Stewart to ar-range for a meeting, but Stewart refused, saying that he had noobjection to having Watson talk to the drivers and, offering -to allowWatson to hold such a meeting at Stewart's home if Watson arrangedfor it.Watson admitted the truth of most of Stewart's testimonybut denied telling Stewart or anyone else that Bowman had sent himto Stewart or that-he had spoken to Bowman prior to his conversa-tion with Stewart. -For reasons- hereinafter set forth, we'credit' thetestimony of Stewart and find that the conversation took place sub-stantially as testified to by Stewart.Watson returned to Stewart's home about an hour after the aboveconversation and was accompanied by drivers Albert Owens, J. G.Mullins, and Kirby Stroud.Mullins; a witness called by the respond-ent,'testified thatWatson came to his home andtook him to,a)meetingat the home of Stewart.Before going to the meeting, Watson, ac-cording'to the uncontradicted and credible testimony of Mullins, in-quired if Mullins had signed an application for B. R. T.When Mul-lins answered affirmatively, Watson asked if Mullins thought a unioncould do more for him than 'Watson or the respondent.Watson alsoinquired whether Mullins would be satisfied if Watson could get as TEXAS, NEW MEXICO & OKLAHOMA COACHES, INC.349much for himas B. R.T.Kirby Stroud and Albert Owens both tes-tifiedthat they attended the meeting at Stewart's house and that theywereinvited by Watson. 'Watson, Stewart, Stroud, Owens, and Mul-lins werethe only persons at the meeting where, according to Mullins,Stewart,which we credit, Watson made the same statements to thosepresentat themeetingthat he had previously made to Stewart. Itwas decided to have, a further meeting that afternoon with a largernumber of driversin attendance.A meeting attended by a, large number of the drivers 'vas held thatafternoonat the home of Stewart. ' Watson was not present at theearly part of the meeting, but the drivers discussed Watson's proposaland the demands they desired to make of the respondent.They finallydecided to request a mileage pay base with rates from 2 to 21/ -centsper mile, depending upon the run involved.Stewart then called Wat-son, who came to the meeting accompanied by Carpenter, and C. M.Owens,the respondent's traffic manager and one of its stockholders.Watson; Carpenter, and C. M. Owens were advised'of the drivers' sal-ary and seniority demands.Watson and C. M. Owens immediatelygested that theydiscusslower rates of pay, and with the assistance ofWatson, Owens, and Carpenter, this, was done.All of the respond-ent'sregularly scheduledruns werediscussed and either Watson, Car-penter, or C. M. Owens advised what,the respondent could pay oneach run.When the reducedrates weredetermined,Watson agreedto present the matter to Bowman, having previously refused to presentthe higherdemands asworked out by the drivers when they met bythemselves.Watson admitted asking Bowman if he would be agreeable toarranging to pay the drivers on a mileage basis.Watson also spoke toLevens, the respondent's counsel, to determine if Levens would opposesuch a proposal.On directexamination,Watson testified that hespoke to both Bowman and Levens after the meeting at Stewart'shouse.On cross-examination he could not remember whether it wasbefore or after the meeting at Stewart's house.About the same time the meetings were held at Stewart's house,Watson called at the home of driver Clay Knox.According to theundenied testimony' of Knox, which we credit, Watson told Knox toget out of B.,R. T. if he had already signed up,as itwould cause troubleand Watson would get them what they wanted without B. R. T.Wat-son furthersaidthat he knew Bowman better than the drivers andwould be ableto get morethan the drivers.Watson concluded by,tellingKnox that Bowman would keep the matter in the courts for 2or 3 yearsbefore he wouldsubmit to a union. 350DECISIONS;OF NATIONAL LABOR RELATIONS BOARD,Albert Owens testified that about the time of the meeting at Stewart's,home or shortly thereafter,Watson advised,him that Bowman hadcalledWatson to come and talk to the drivers and determine what theywanted in the way of wages.Watson denied that he had made anysuch statement to anybody.On February 17, 1941, which is about thetime Watson spoke to Owens, the latter advised B. R. T. by letter thatthe drivers'efforts to organize had failed because Bowman had learnedabout it and had gone "all to pieces and called,Mr. BillWatson, oneof the principal stockholders of the Company";thatWatson hadagreed that something should be done and offered to assist the, drivers ;and that,as a result of Watson's talk with the drivers,itwas decidedto make theirdemands on the respondent"without outside affiliation."We credit the testimony of Owens for reasons hereinafter stated, andfind thatWatson made the statements as testified to by Owens.After the meeting at Stewart's home, driver Albert Owens spoke toStewart and expressed dissatisfaction with Watson's,proposal. _ Thatevening, several of the drivers discussed the proposal;among them-selves and concludedthat theywould prefer to continue with B. R. T.,as they felt that they were not receiving sufficient benefits from Wat-son's proposal.Nevertheless,Watson,Stewart,and some ofthe driversmet with Bowman the following morning in the latter's'office.Theproposal of the meeting of the previous day was discussed with Bow-man and was finally accepted by him.Levens was then siunmoriedto the meeting and instructed to draft a contract incorporating theterms agreed upon, which included wages on a mileage basis rangingfrom 11/2 cents per mile to 2 cents per-mile, seniority with the privilegeof bidding for runs in accordancewithseniority,and certain othersupplemental provisions,, including a provision for the publication ofrules and regulations by the respondent.Shortly after the meeting in Bowman's office, Stewart received wordthat B. R. T. Organizer Johnson had arrived in Lubbock and wenttomeet him.After advising Johnson about the Watson contract,Stewart and Johnson went to the bus terminal to talk with some ofthe drivers.As none of the bus drivers was available,they departedfrom the vicinity of the bus terminal.Bowman admitted seeingJohnson in front of the bus terminal on one occasion in company withStewart, but was unable to fix the time.Bowman testified that he]earned Johnson's identity after an investigation,which he undertookto determine whether or not Johnson was a representative of sometravel bureau,who might be attempting to divert the respondent'spassengers to other modes,of transportation. 'Afterleaving Johnson,Stewart returned to the bus -terminal andmetWatson.According to Stewart'sundenied testimony, whichwe credit,Watson inquired as to what the drivers had decided upon. TEXAS, NEW MEXICO &--OKLAHOMA COACHES, INC.351Stewart advised Watson that the drivers would rather go ahead withB. `R. T.Watson stated that he did not know that they, were dis-satisfied and asked why the drivers did not talk to him about it.Stewart- toldWatson that he did not 'know but assumed that -the-drivers did not feel free _ to talk to him and desired that Stewartspeak for them.That evening,' Levens called Stewart and invited him to go toLevens' home.A few minutes later Watson went to Stewart's homeand, upon being informed that Levens had called, drove Stewartto Levens'- home.'.Levens had the contract which he had drafted,,and a discussion took place concerning it. Stewart testified thathe understood the purpose of the meeting was that Levens wanted-him "to talk to the boys and sell them on the idea of that contract."Levens, testified that the discussion was concerned chiefly with Stew-art's position on the seniority list and whether Levens had draftedthe contract in accordance with the instructions whichhad beengiven him., Levens denied that he tried to influence Stewart to getthe driver's to accept the contract.The Trial Examiner did notresolve this conflict.As hereinafter found, Stewart was a reliablewitness.We' have examined and considered the testimony ofLevens.A reading of the testimony of Levens indicates thathe had many lapses of memory, was at times evasive, and made in-consistent statements.We are consequently unable to rely on histestimony.On the basis of all the testimony and circumstances, wecredit the. testimony of Stewart and reject the denial of Levens.-The following morning, copies of the contract 4 as drafted byLevens were made available in the "back office" of the bus terminal.This office was used by Carpenter and Owens in connection withtheir duties as superintendent of drivers and traffic manager, respec-tively.Watson remained at the terminal and took an active partin soliciting drivers to read and sign the contract.There is un-contradicted evidence that a large number of the drivers were solicitedbyWatson, to read and sign the contract. ' Carpenter and Owenswere ' also present in the "back office" while some of the drivers readand sighed the contract.Driver. Dave Neal testified as follows con-cerning the circumstances under which he signed: Upon his returnfrom a* run at 5:20 a. in., he was summoned by Watson to the "backoffice" to read and sign the contract.After examining the con-tract,Neal calledWatson's attention to the fact that it did notprovide for special runs and charter trips.Watson told Neal thathe "would guarantee" that arrangements "satisfactory to the boys"would ke -made at a later date.Neal testified that he concluded4One document was prepared which was to be signed by each dri` or ^ An -original andone copy were provided for the purpose of signature -+ ,352DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatWatson "had authority from the company" to make such aguarantee.The above testimony of Dave Neal is, undenied, andwe credit it.Watson, Superintendent, Carpenter, and Traffic Manager Owenswere present when Clay Knox examined and signed the contract.'One ,of the three, according to the undenied and credible testimonyof Knox, stated on this occasion, "This is getting you what you wantwithout joining the union."J. T. (Tom) Armstrong who, at the time in question was workingin the ticket office, signed the contract, when he 'was, according to hisown testimony, advised by Ruth Zimmerman, a stockholder and con-fidential office employee as well as pay-roll clerk of the respondent,that it would be necessary to sign the contract if he wanted to drive.Armstrong returned to driving on March 1, 1941. Zimmerman didnot testify.We credit Armstrong's testimony and find, as did the,Trial Examiner, that the respondent is responsible for the activities'of Zimmerman. 'We base the latter finding not only on the fact thatZimmerman is one of the respondent's stockholders, but also on the,'testimony of Bowman that she serves as treasurer of the respondent,signs checks, takes care of all mail, and is the person to whom the,respondent's employees come - "for about everything they want," andon the fact that she participated with other officials of the respondentin the campaign to secure withdrawals from B. R. T.5Watson personally checked the-contract to determine if'all drivershad signed, and took a trip to Spur, Texas, and Hobbs, New Mexico, tosecure the,signatures of three drivers who were not available in Lub-bock.The record does not disclose who paid Watson's expenses inobtaining these signatures.Finally, when Watson' had secured thesignatures of all drivers, the contracts were executed 'for the respond-ent by Bowman., The contracts, which are dated February 19, 1941,became effective March 1, 1941, and terminate March 1, 1943. Sub-sequent to the signing of the contracts, the drivers agreed upon aseniority list which was thereafter posted at the respondent's ter-minal.The drivers also elected a committee composed of Dave Neal,chairman, N. J. Lowery, and Nabors to represent them., This com-mittee discussed rates for charter trips with Bowman, and on March25, 1941, as guaranteed by Watson, they obtained a supplementalcontract on behalf of all drivers.The supplemental contract wasdrafted by Levens; who advised the committee that it had authorityto enter into the contract on behalf of all the drivers, when thequestion arose as to whether or not all drivers should sign it.As set forth above, Whitefield, Claxton Stewart, and Albert Owenstestified thatWatson told them that he had been summoned by6 See Section III B,infra. TEXAS, NEW MEXICO&OKLAHOMA'COACHES,INC:353Bowman, who told him that the drivers were organizing and re-quested him to find out about it and determine what the driverswanted in the way of wages.Watson denied,the testimony ofWhitefield,Stewart,and Owens,and testified that he intervened asa friend of the drivers to assist them.Bowman denied requestingWatson to intervene in the organizational affairs of the drivers andtestified that he did not know of the activities of Watson untilWatson advised him of the drivers'demands.The respondent alsocontends that Watson had always aligned himself with the driversin any disputes they had with the respondent;that his activities inFebruary 1941 were merely a continuation of his past assistance andhelp to the drivers; and that the respondent is consequently notresponsible for his conduct.The record indicates that the disputesreferred to were generally individual matters concerning accidents,road failures, and other minor disputes which arose between variousdrivers and the respondent.There is no evidence that Watson atany time prior to February 19, 1941,and during the 'entire time hewas officially connectedWith the respondent,represented all em-ployees in negotiating with the respondent on matters of wages',seniority,orworking conditions.Watson testified that he hadalways been friendly with the drivers;that theybrought their finan-cial and personal troubles to him as a friend and,official of therespondent;that while he was superintendent of drivers he discussedworking conditions with them; and that he used his influence 'as anofficer of the respondent to help them.Watson further testified thatthe drivers knew that he was vice president of the respondent andsecond in charge.-The Trial Examiner did not rely on the testimony of AlbertOwens, allegedly because Owens was a reluctant witness and histestimony contained contradictions and lapses of memory.On theother testimony the Trial Examiner credited Watson and.BowmanoverWhitefield and' Stewart.We hesitate to disturb the TrialExaminer'sfindings on credibility,but, after examining all theevidence,we are unable to agree with him.-The testimony of Whitefield and Stewart was forthright and con-vincing and was not shaken on -cross-examination.Neither'White-field nor Stewart had any interest in the proceeding,as both had-leftthe employ of the respondent prior to the events concerning whichthey testified.Whitefield was, and had been for some time, engagedin businessin Lubbock and had -no connectionwith either the re-spondent, the drivers, or B. R.' T.Whitefield was merely assistingthe drivers,at their request, and persuasively testified that he hadno interest-in the matter and was only trying to accommodate thedrivers by allowing them the use of his office in connection with theirrl504036-4 3--vol. 46-23 354D'ECISIONS.OF. NATION!AL.,LABO,R- RELATIONS BOARDorganizational efforts. -At the time of the. hearing,, Stewart_ hadmoved, from. Lubbock and resided. ,at Dallas, Texas,- where he- wasemployed in an industry which, was unrelated to, the respondent'sbusiness. ,.The Trial Examiner credited,, other testimony, of Stewart'which was denied by Watson 6Albert_ Owens was a Board,witness who was - not only reluctant,as found by the Trial Examiner, but, was adverse and hostile.Evena cursory reading of his testimony indicates that,he was hesitant totestify although he was acquainted with the events, that, occurred:It was under these circumstances and while being treated as an ad-verse witness that he' reluctantly testified that Watson -told him thatBowman had asked Watson to talk to the drivers and determinewhat they wanted in the way of. wages., An additional reason forgiving weight to Owens' testimony is the letter, referred. to abovewhich he wrote to B. R. T. at the time the events therein referred tooccurred.-Watson was not a frank and forthright witness, and an -exa_mina-tion of. his,testimony discloses that he had many lapses -of memoryand was evasive on numerous occasions, particularly on cross-exam-ination.Although,Watson denied knowing whether, any drivershad authorized B. R. T. to represent -them, Mullins, another witnesscalled by the respondent, testified without contradiction that, in response to an inquiry from Watson, he told Watson' that he hadauthorized B. R. T. to represent him:Watson also had a financialinterest at stake at the time the events occurred and therefore can-not be considered as a disinterested witness.Bowman's testimony also discloses lapses of memory, evasiveness,and some contradiction.Thus he denied hearing of B. R. T. prior toAugust 27, 1941.Yet on or about March 15; 1941, he signed a noticeto employees which was posted in the respondent's bus terminals. Inanother part of his testimony he admitted that he knew that thecharges, which were the basis of the notice which was posted, hadbeen filed by B. R. T. The Trial Examiner refused to credit B_ow-man's testimony in connection with another phase of the case.On the basis of all the testimony and all material circumstances,including the respondent's subsequent conduct in refusing to bargainwith B. R. T. and its campaign to secure withdrawals from B. R. T.,we find that Bowman and Watson are not, reliable witnesses and thatBowman, upon learning that the drivers were joining B. R. T., sum-moned Watson to intervene and offer the drivers wage increases andindividual contracts'in lieu of bargaining through B. R. T.HavingselectedWatson as its agent, the respondent is therefore responsible°Stewart testified thatWatsonarranged for and brought drivers to his home for imeetinWatsondenied this testimony;yet the Tiial Examiner found that_Watson didbring the drivers to the meeting. TEXAS, NEW-'MEXICO' & OKLAHOMA- COACHES,--MC.355for his activities.Additional indication ofWatson's - authority torepresent the respondent is found in the undenied and credible testi-mony of Dave Neal that Watson would "guarantee" that satisfactoryprovisions would be made covering special trips and charter runs.During the following month, Watson's "guarantee" was fulfilled by.the respondent.In addition,Carpenter and C. M. Owens,two of therespondent's officials, attended the meeting at Stewart's house withWatson and participated in Watson's efforts to have the contractconform to provisions acceptable to 'the respondent. ' That the indi-vidual contracts were the product of the respondent and part of itsplan to frustrate B. R. T. activities of the drivers,is apparent fromLevens' request'that Claxton Stewart influence the drivers to acceptthe contract.The record is clear that the respondent had knowledgeof the B. R. T. activities of the drivers both from Carpenter's question-ing of Knox and Bo tinan's and Levens' admission of knowledge.Allthree are responsible officials and agents of the respondent.Even if we accepted the Trial Examiner's findings on credibility, weshould nevertheless find from the, evidence that Watson was actingfor the respondent and that the respondent is therefore responsible forhis activities.While it is true that, at the time the events occurred,Watson had resigned his official position with the respondent and trans-ferred his stock to Bowman, he nevertheless retained a financial interestin'its business.There was still due Watson the sum of$37,600 for hisstock, and Watson had a vital interest in the respondent's earnings forthe year 1941', as he had the right to receive dividends on 100 shares ofstock for the year 1941 and did subsequently receive in dividends$2;000.Moreover,the record is clear that his resignation as an officialof the respondent was not made known to the respondent's employees.Although most of the drivers testified at the hearing,not one statedthat he knew Watson had resigned.On the contrary,many of the,drivers and those active in assisting drivers to join B. R. T. testifiedthat they believed that Watson was still a director or officer of therespondent,although some of them testified that they knew that Wat-son was no longer actively working for the respondent.Thus, ClaxtonStewart testified that he understood,thatWatson was vice presidentand a stockholder and was representing the respondent when he approaclied Stewart in the latter half,of February 1941.Whitefieldtestified that he understood thatWatson was connected with -therespondent when Watson approached him in February 1941.Dr'vp'rKnox testified that he understood that-Watson was a stockholder of therespondent.-Dave Neal testified that he understood that Watson wasa stockholder and vice president,' but had quit working.D. L., King,a driver,testifiedthathe understood that Watson was connected withthe, respondentin,someway._, Albert Owens testified that Watson% 356DECISIONS- OF NATrONAL°-LABOR RELATIONS -BOARD-represented the 'respondent at the meeting of drivers which was heldjust prior to February 19, 1941, and on February 17, 1941, Owens wrotea letter to B. R. T., in which he identified Watson as one of the respond-ent's principal stockholders although "inactive of late."Driver Greentestified thatWatson was vice president and described him as one ofthe respondent's officials although he knew that Watson was not work-ing in February 1941.L. Z. Lowry and J. D. Mullins, drivers calledas witnesses by the respondent, testified that Watson spoke for therespondent at the meeting of drivers which was held at Stewart'shome in February 1941.Although the respondent was fully aware of Watson's activities,it did nothing to disturb the understanding of the' employees thatWatson was still officially connected with the respondent and thathe spoke and acted for it.That impression was further strengthenedby the fact that Watson's approach to the drivers completely con-formed to the respondent's policy, as announced by Levens to Nabors,that the drivers did not need a union and that it would be better tosettle the matter without any union.Furthermore, Levens summonedStewart, the drivers' ,spokesman, and requested him to influence thedrivers to accept Watson's proposals; Watson advised Knox that therespondent would not accept B. R. T. without protracted litigation,suggested that Knox resign from B. R. T. and accept Watson's pro-posal; Carpenter and C. M. Owens, officials of the respondent, partic-ipated in the meeting at' Stewart's house and together with Watson-objected to the drivers' demands and assisted in dictating terms whichwould be acceptable to the respondent; and Watson guaranteed thatchanges satisfactory to the drivers would be-made in the contract,which guarantee was completely fulfilled by the respondent.We findthat the conformance of Watson's approach to the respondent's policyclearly indicated to the drivers that Watson was representing therespondent.?Upon all the evidence, and in light of the respondent's subsequentconduct in refusing to bargain with B. R. T., its campaign to securewithdrawals from B. R. T., and its' entire course of conduct, we find,contrary to the Trial Examiner, that the respondent, through Watson,offered and influenced the 'drivers to accept the individual contractsas a substitute for collective bargaining through representatives oftheir,own choosing.We further find that the respondent's pu'r'posein ,procuring _and presenting_ the contracts was, through the guiseof'spiiriotis iridividual'bargaining, to foreclose its employees fromexercising the right to self-organization and collective bargaining,guaranteed to them tinder the Act.- The presentation' of the contracts'Cf.Matter of Sun Tent-Luebbert Company, et al,37 N L R. B. 50; ef.Matter of HenryMcCleary Timber CompanyandInternational Woodworkers of America, Local No.38; affili-atedwith the Congress of Industrial Organizations, 37 N. LR. B. 725. TEXAS, NEW MEXICO -& OKLAHOMA COACHES, INC.357,was intended to, and in fact did, halt the organizational efforts of thedrivers until,the summer of 1941.Because of this and the other factssurrounding the presentation and execution of the contracts, we con-clude that the contracts as executed did not represent the real or freechoice of the employees who signed them.8We find further that by these activities and by the activities ofLevens, Carpenter, C. M. Owens, and Bowman in frustrating the or-ganizational efforts of the drivers, the respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guar-anteed by Section 7 of the Act .9B. The refusal to bargain1.The appropriate unitThe complaint alleges that all bus drivers in the employ of therespondent constitute, a unit appropriate for the purposes of collectivebargaining.The respondent contended in its answer and at the hear-ing that such a unit was not appropriate, claiming that drivers wereclosely related to other employees, particularly mechanics and shopemployees.The only employees of the respondent who are eligible formembership in B. R. T. are bus drivers. So far as the record shows,no attempt has been made by B. R. T. or any other labor organizationto 'organize -other' employees of the respondent. In authorizingB. R. T. to represent them, the drivers stated that they desired thatthe bus drivers be considered an appropriate unit.The duties, func-tions, responsibilities, problems, and working conditions of the busdrivers differ substantially from those of the respondent's other em-ployees and set them off as a distinct group. It is to be noted alsothat the respondent executed the February 19; 1941, contracts with bus,drivers only.We find the respondent's contention to be without merit.We find that all bus drivers of the respondent at all times materialherein constituted and now constitute a unit- appropriate for the pur-poses of collective bargaining with respect to rates of pay, wages, hoursof employment, and other conditions of 'employment, and that said8N L. RB.v. Superior Tanning Company,117 F. (2d) 881(C. C. A. 7),cert.den. 313U. S 559; NL. If.B. v.Stone,et al,125F. (2d) 752 (C. C. A. 7), cert. den. Oct 12,1042;N. L. If. B.v Jahn and Oilier EngravingCo., 123 F (2d) 5S9;Matter of WilliamsManufacturing Company, Portsmouth,OhioandUnited Shoe Workers ofAmerica, Ports-mouth, Ohio,6 N. L.,R.B. 135.8The complaint,as amended at the hearing,alleged that the respondent violated Section8 (1) of the Act by a speech made by itsattorneyat a meeting of drivers during the courseof the hearingThe Trial Examiner considered this evidence as well as the reasons assignedby the respondent for calling the meeting.He concluded that the meeting was called be-cause of the prevalence of certain disturbing rumors asto theemployment security of thedrivers andthat'the attorney attempted to put at restthese rumors.The Trial Examinerconcludedthat therewas no evidence to indicate violation of Section 8 (1) in connectioniwith this speech.No exceptions were filed to this finding.We have examined the record inthis respect and agree with the Trial Examiner that Section 8 (1) wa's not violated by thespeech. 358DECISIONS OF, NATIONAL LABOR RELATIONS BOARDunit insures to the employees the full benefit of their right to self-,organization and to collective bargaining and otherwise effectuatesthe policies of the Act.2.Representation by B. R. T. of a majority in the" appropriate unitThe respondent submitted a list of its bus drivers as of August'27,1941, containing 29 names.There are in evidence 30 authorizationssigned by the respondent's bus-drivers, designating B. R. T. as theirrepresentative for the purposes of collective bargaining.Three ofthe 30 authorizations are duplicates; 10 3 had been signed by busdrivers whose employment was terminated prior to August 27; 11 1authorization was dated August 27 and 1 was dated August 28, 194112The remaining 22 authorizations are those of bus drivers in the employof the respondent on August 2713and were signed-in the year'1941and prior to August 27.Thus, on August 27, 1941, B. R. T. repre-^ented a majority of the, respondent's employees in the unit hereinfound appropriate 14We find that on August.27,1941, and at' all times thereafter, B. R. T.wins the duly designated bargaining representative of a'majority ofthe employees in the aforesaid "appropriate unit, and that, by virtueof Section 9 (a) of the Act, B. R. T. was at all times material hereinand is the exclusive representative ,of all employees in such unit forthe purposes of collective bargaining in respect to rates of pay,,wages,'hours of employment, and other conditions of employment. .3.The conferences of August 27, 1941, with B. R. T.Late in July 1941, several months after the individual contractshad been signed, the respondent's bus drivers started discussing^arnongthemselves possible demands for-an additional increase in pay.Theyn Duplicate cards were signed by Buford Watts,L Z Lowry, and Dave Neal.11The employment of Chester Harris terminated June 2, 1941; of Buford Watts, June5, 1941; and of Clay Knox,Maich 23,1941., ,13The authorizations of Tom Hodges and Tommie Aaron were dated August 27, and 28,1941, respectively.19The 22 include the authorizations signed by Curtis Odum and J.H Pace, who byAugust 27,1941,had been inducted into the armed forces of the United States;and theirnames were not included among the 29 on,the respondent's pay roll as of that dateHow-ever, because they have a reasonable expectation of returning to the employ of the respond-ent upon their discharge fiom the armed forces,they have an interest in the rates of pay,wages,hours of employment,and other conditions of employment of employees in the unitfound appropriate.We shall therefore include them in the unit. Irrespective of their in-clusion in the unit, B R T. represented a majority of the respondent's bus drivers on August27, 1941.14The respondent contends that B. R. T. lost its majority subsequent to August 27, 1941.We find no merit in this contention because, as foundinfra,the dissipation of B R T.'smajority was caused not only by the respondent's refusal to bargain,but also by its fur-'Cher unfair labor practices in soliciting employees to withdraw the authorizations they hadgiven B R BN L R B. v. P. Lorillard Co,314 U. S 512;N L R B v Bradford Dyeing4 ss'n,1 310 U. S. 318., TEXAS, NEW MEXICO & OKLAHOMA COACHES, nVC.359decided that -the most effective vay to secure such an increaseasthrough B.R. T., and additional employees signed'B. R.T. authoriza=tions late in July and early in August.On August 11, 1941; B. R.T.was notified of the drivers' desires and was requested to send a-repre-msentative to Lubbock., C. H. Smith, a vice president of B. R. T., was'authorized to proceed to Lubbock to represent the drivers.Smith arrived in.Lubbock on August 26 and, after a consultationwith some of the drivers, determined that a majority of the busdrivers had authorized B. R. T. to represent them for the purpose ofcollective bargaining.The following day he ' had two conferenceswith the respondent. In the first, which was held early in the after=noon, the `respondeit was represented by Bowman ; at: the later con-ference-, it was represented by Bowman and Levens. , There is conflictin the testimony as to what took place at these meetings.Smith testified' as follows concerning the two conferences : At the'first he presented to Bowman a letter dated August 27, 1941, in 'whichB. R. T. claimed to" represent a majority of the bus drivers and, re-quested recognition as exclusive bargaining agent.Attached to theletter was a short proposed agreement, providing, in 'substance, forrecognition of B. R.' T. as the exclusive bargaining agent by the re-spondent.Smith- told Bowman that B. R. T. represented a majorityof.the bus drivers and requested the respondent to recognize B. R. T.Bowman inquired whether B. R. T. would demand a closed shop, andSmith advised him that most of the contracts negotiated by B. R. T.did not include a closed-shop provision and that if that was all thatstood between them they would have no trouble in reaching an agree-ment.Bowman then stated that he had individual and bindingcontracts with the drivers, that the drivers were satisfied, and thatthe respondent would not recognize B. R. T.Bowman finallyrequested time to consult with his attorney and suggested a meetingan hour later. ' At the second conference, Smith again claimed torepresent a majority of the bus drivers and requested that the re-spondent recognize B. R. T. as their bargaining agent:Bowmanreiterated the fact that the respondent had individual contractswith the drivers, that the drivers were satisfied, and that the,respond-ent would not recognize B. R. T.When Levens made similar state-ments,Smith stated that the contracts were not lawful andcharacterized them as-"yell ow-dog" contracts. - Smith then suggestedthat the parties agree to have B. R. T.'s authorizations checkedagainst the respondent's pay roll by an agent of the Board, but Bow-man and Levens refused to agree.When Smith inquired whetheritwould make any difference in the respondent's position if heproduced his authorizations for examination by Bowman and Levens,both stated that it would not change their position, that the contracts I360DECISIONS, OF NATIONAL LABOR RELATIONS BOARDwith the drivers were binding, and that they would not recognizeB. R. T. Neither Bowman nor Levens, questioned B. R. T.'s major-ity claim.'On cross-examination by the respondent, Smith's testi-mony was not shaken in any material respect.Bowman testified on direct examination that Smith called on himon August 27, claiming to represent a majority of the bus drivers andrequesting Bowman to sign a contract.He further testified that hedid not remember what he told Smith, but thought he asked for timeto discuss the matter with Levens.At the second conference, accord-ing to Bowman's testimony, he related what Smith had stated at theprevious meeting and thereafter Levens spoke, for the respondent.Bowman testified that Smith thereupon repeated his claim of majorityrepresentation among the bus drivers; that Levens requested proofthat Smith represented both B. R. T. and a majority of the drivers;and that Smith refused to produce any authorizations, stating thatB. R. T. always refused to do so in fairness to the drivers.Accordingto Bowman, Smith then stated that he would take the matter beforethe Board and said, as he was leaving, that he would write the re-spondent a letter; whereupon Levens replied that the letter would beunnecessary unless it was accompanied by proof of majority.Bow-man testified further that, during the course of the conference, Lev-ens mentioned the fact that the respondent had contracts with thedrivers and that it would be required to live up to them ; whereuponSmith claimed that the contracts were not valid.On cross-examina-tion,tion, Bowman testified that he did not recall that Smith presented anyletter to him, and that he did not remember whether Levens told Smiththat he would bargain if proof was submitted.He testified also that,although Levens stated that the respondent was bound by the con-tracts, the respondent had not come to any conclusion as to whetheritwould bargain, notwithstanding the contracts, because proof of ma-jority was not submitted.Bowman testified, in addition, that he didnot think that the contracts would have prevented the respondentfrom bargaining with B. R. T., as they did not cover all terms a unionwould want incorporated in a contract.Levens' testimony concerning the second conference is substantiallyas follows : When he arrived at the meeting, he was advised of Smith'sclaim to represent a majority of the bus drivers, whereupon he toldSmith that under the law B. R. T. would have to furnish some kindof proof that Smith represented B. R. T. and that B. R. T. repre-sented a majority,-before the respondent could bargain with B. R. T.Smith replied that the authorizations were private matters betweenB. R. T. and the drivers and that B. R. T. would not submit proof inthat manner.Levens then asked that proof be'furnished in some otherform, and- Smith stated that he would have the Board check his TEXAS, NEW MEXICO & OKLAHOMA COACHES, INC.361authorizations against the-respondent's pay roll; Levens replied thatsuch a method would be acceptable to him.Levins testified that he didnot remember the entire conversation but did recall that Smith statedthat he would write a letter regarding the conversation and that Lev-ens replied that such action would be unnecessary unless the letter wasaccompanied by proof of majority.Levens admitted that the con-tracts with the drivers were discussed and that Smith characterizedthem as "yellow-dog" contracts having no force or effect.Accordingto Levens, he stated the respondent's position with respect to the con-tracts as follows :We have signed the contract in good faith with the men beforewe heard of you,,or even knew anything about B. R. T. or any-thing about it, and we are not in a position to violate thecontract because of the fact that we may be in a lawsuit herewith our own employees about making us live up to it, so wewill have to have something definite and know where we arebefore we can talk to you.We just can't do it ' We are just notin a lawful or legal position to do it 15 ,Levens denied that Smith offered to submit B. R. T.'s authorizationsfor a check by the respondent but admitted receipt of the letter Smithtestified he presented to Bowman.On cross-examination Levensstated that it was his opinion that the contracts were binding untiltheir expiration unless changed by the "parties signing the contract";that if B. R. T. had represented a majority, the respondent wouldhave bargained; and that if B. R. T."could have shown that the con-tracts ,were unfair to the drivers, "it is possible we might have agreedto a revision or something."Immediately after the conference with Bowman and Levees onAugust 27, Smith sent a telegram to the president of B. R. T. statingthat the respondent had individual contracts with the bus driversand refused to recognize B.'R. T., and that he would present thematter to the Board.On August 28, 1941,, Smith filed a petition for investigation andcertification of representatives at the Board's Regional Office at FortWorth, Texas'16 alleging that "the employer refuses to recognizeB. R. T. or to agree to a cross-check because of outstanding individualcontracts now existing pertaining' to working conditions and rates11Levens'testimony that the contracts were signed before the respondent had any knowl-edge of B. R T. Is directly contrary to his testimony to the effect that he first beard talkabout the drivers joining B. R T. about a week prior to February 19, the date of the con-tracts.See p 3,supra10 Smith explained at the hearing that he filed the petition on the theory that the RegionalOffice might be able to settle the matter and establish B' R T as bargaining agent moreexpeditiously than through'an unfair labor practice proceeding.When the respondentrefused to consent to an election and continued its unfair labor practices as hereinafterset forth,a charge was filed and the petition was subsequently withdrawn. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDof pay."On the same day, Smith testified, he addressed a letter toBowman at Lubbock, Texas, in which he stated that his understandingof the respondent's position at the August 27-conferences was thatitwould not recognize B. R. T. as bargaining agent for the bus driversbecause of the contracts, with the individual drivers covering- rates ofpay, hours of employment, and working conditions. Smith testifiedthat he posted this letter by regular mail, with his return address onthe envelope; that he never received a reply; and that the letter wasnot returned to him. Levens denied seeing the letter prior to thehearing.Bowman testified that he could not remember receiving theletter and could not say whether he had or had not received it.Acopy of the letter was furnished the Board's Regional Office at Fort,Worth, Texas, on August 28, when the petition for investigation wasfiled.We find that the letter was received by Bowman.The Trial Examiner credited the testimony of Bowman and Leverisand found that the respondent properly refused to bargain withB. R. T. on August 27, 1941, because Smith declined to submit proofWe are unableto agree with the Trial Examiner's finding.We have already foundthat Bowman and Levens were not reliable witnesses; that theirtestimony was evasive, contradictory, and contained numerous lapsesof memory.On the other hand, Smith's testimony was forthrightand was not shaken by the respondent's long cross-examination.Wetherefore credit the testimony of Smith and find that the respondentdid not question B. R. T.'s claim of majority representation, butrefused to negotiate and bargain with B. R. T. because of the Feb-ruary 19, 1941, contracts. Immediately after the conference, and whilethe discussion was still fresh in his mind, Smith sent a telegram toB. R. T.'s president and the following day he wrote to the respondentand filed a petition for investigation and certification of representa-tives.His statements in all these documents support his testimonythat the respondent refused to recognize and bargain with B. R. T.because of the contracts. In addition, Bowman and Levens both ad-mitted that the contracts were discussed with Smith on August 27,and Levers testified that the respondent thought the contracts werebinding until their expiration unless modified by the "parties signingthe contract," which did not include B. R. T.This testimony ofLevens corroborates Smith's testimony that the respondent, actingthrough Bowman and Levens, took the position that the contractswere binding and that the respondent would not therefore recognizeB.R.T.Additional support for the above finding is found in the respond-ent's subsequent action in refusing to agree to a consent election;advising employees that the respondent would give them a mileage TEXAS, NEW. MEXICO & OKLAHOMA COACHES, H C.363bonus if they' withdrew from B. R. T., actively soliciting drivers towithdraw. B. R. T. ' authorizations for -the purpose of destroyingB. R. T.'s majority,'and in the respondent's unwavering position, atall times that the contracts were binding and that nothing should orwould be done which might nullify them. There are no such surrounding circumstances to support the testimony of Levens and Bow-mnan.On'the contrary, the evidence is clear that Levens and Bowmanconsistently took the position that the contracts were binding andshould not be changed for their duration except by the parties signingthem.4.The bonus and the withdrawal campaignOn September 9, 1941, Bowman and Levens went to Fort Worthfor a conference at the Board's Regional Office on the petition for in-vestigation and certification of representatives filed by B. R. T.OneW. B. '(Bill) Price, wholesale agent for the Texas Company, who sellsthe respondent all its oil, grease, and gasoline under verbal contract,approached Nabors in Bowman's absence.According to Nabors' un-to see the boys organize, that it would hurt his business" and that "hewas afraid that Mr. Bowman would sell out if they did." Price sug-gested that Nabors 'arrange a meeting of the drivers., With thepermission of Carpenter, Nabors accordingly scheduled a meeting to beheld in one of the respondent's offices.About 15 drivers attendedthe meeting.According to the testimony of Dave Neal, Price toldthe drivers that he wanted them to "get quieted down" and that hethought he could get them an increase in wages if they agreed on whatthey wanted.Price advised the drivers that from his conversationwith Bowman he thought he could get them 1/4 cent more per mileif they, "would be satisfied with that and drop the union." Priceexplained to the meeting that he feared that Bowman would sell outif the drivers "kept in an uproar" and that in such event he wouldlose his business.The drivers voted to request an increase of 1 centper mile, after which the meeting broke, up.The following eveninga second meeting was held which was likewise attended by Price anda- large number of drivers.Neal testified that substantially the samediscussion took place at the second meeting as had occurred thepreceding evening except that the drivers voted to reduce their demandto '1/z cent per mile..After the second meeting had ended and most of the drivers andPrice had left, Bowman returned from Fort Worth and stopped atthe bus terminal.Upon seeing a few of the bus drivers in the roomwhere the meeting had been held, he entered and had a discussionwith them. 'Percy Q. (Dick) Neal, a driver, testified that Bowman' 364DECISIONS OFNATIONAL LABORRELATIONS BOARDtold the drivers that the Labor Board had "raised a little hell withhim," that he wanted to give the drivers an ;increase but that thedrivers were trying to tear up the contracts, and that he would notgive them an increase if they intended to abrogate the, contractsas he was going.to hold them to the contracts for their term.Accord-ing to Neal, Bowman" also said, "if we went on with the union, hewould not give us a raise; he wasn't going to give us a raise, but asthe meeting broke up Bowman said that he would give us a raise"ifwe dropped everything and did not try to break the contracts."Driver Nabors, who was also present, testified that Bowman. said,"If the union did not go through and was dropped; he would giveus 1/2 cent.",Bowman admitted attending, the latter part' of the meeting butdenied prior knowledge of Price's activities or requesting Price tohold such a ' meeting.Bowman testified that he had told Price- atone time that he would like to get out of the bus business and buy aranch because there were too many worries connected with the busbusiness.Bowman further testified that he told the drivers thathe would, like to give' them an increase, but that he did not want to.do so if it would void the contracts. Bowman denied telling thedrivers that an increase would be contingent on -withdrawing fromthe Union.Price admitted attending the meeting and-testified thathe told the drivers that Bowman had shown him the respondent'sbooks and said that he would like to give,the drivers an increase ifsuch action were possible under the contracts.Price testified thathe told the drivers at the meeting that Bowman would grant a 1/4cent per mile increase and advised the drivers that his interest waspurely selfish as he feared that Bowman might sell his business ifthere was continued unrest and turmoil among 'the drivers.Pricedenied saying that an increase would be contingent on withdrawingfrom RR T. and testified that he reached the conclusion that-Bow- -man might sell his business .because on one occasion Bowman statedthat he would like to sell and buy a ranch. Price testified that hethought that if this,happene'd one of the larger bus companies wouldpurchase Bowman's interest and he would lose his business.Dave Neal, a driver, testified that, a day or two lathr,.Bowmansummoned him to "his office and asked what the drivers wanted;Neal told him that the drivers wanted an increase of 1/2 cent per mile.,Bowman advised Neal that such action might cause trouble for himwith the Labor Board but, that he would consult his attorney.Afew days later, Bowman 'again summoned Neal to his office and stated,according to Neal's testimony, that he could not grant a raise insalary, but that he could give the drivers a bonus of 1/2 cent per mile"if he could.get the drivers That had signed these [B. R. T.]. authori- TEXAS, NEW MEXICO & OKLAHOMA COACHES, INC.365,zations to send a telegram down to Fort Worth and withdraw that."Dave Neal agreed to talk to the drivers about it.Driver King testi-fied that Dave Neal spoke to him at the time-and said, "The boss saidhe would give us a l/2 cent raise if we would recall our applicationsfrom the union."Dave Neal testified that he also, spoke to otherdrivers who told him that they did not want to withdraw theirB. R. T. authorizations because they feared that B. R. T. would"black ball" them for running out, and that they preferred an elec-tion.Neal testified further that he reported to Bowman that thedrivers did not want to send a telegram as suggested by Bowman,but would rather have an election, and, if he agreed to an election,Neal thought that most of the drivers would take the 1/2-cent bonusand vote the union out.According to Neal, Bowman said that hewould pay the bonus if the drivers voted the union out. Subse-quently, Bowman told Neal that he would agree to an election andpay the bonus.The bonus was paid September 16 for the periodstarting September 1, 1941.Bowman admitted having had discussions with Dave Neal at aboutthis time, but denied saying that' the bonus would be contingent uponwithdrawing from B. R. T. or referring in any way to withdrawingfrom B. R. T. He did not deny Neal's testimony that he had saidthat the bonus would be paid if the drivers voted the union out or thathe was going to pay the bonus and agree to an election.As pointedout above, Price also denied saying that the increase would be con-tingent on withdrawing from B. R. T.The Trial Examiner did notcredit these,denials and found that the statements were made.Wehave already found that Bowman was not a reliable witness, and onthe basis of the testimony and other material circumstances, we findthat the drivers were told by Bowman and Price that the increase orbonus was contingent on the drivers' withdrawing from B. R. T.Therespondent'had knowledge of Price's activities, as Carpenter gave hispermission to hold the meeting on the respondent's property. In addi-tion, Bowman was present and spoke to some of the employees at theend of the second meeting and made statements similar to Price's asto the respondent's desire to give the drivers an increase provided itdid not interfere with the contracts and B. R. T. was dropped. Inthe light of these facts, and Bowman's previous discussion with Priceconcerning granting the drivers an increase, as well as Price's businessconnections with the respondent, we find that Price represented Bow-man in discussing an increase with the drivers, and that the respondentis therefore responsible for Price's activities.The Trial Examiner found that the bonus resulted from collectivebargaining between the respondent and the drivers acting as a group-'We think this finding is contrary to,the evidence.The evidence here- 366DECISIONS OF NATIONAL LABOR RELATIONS BOARD'tofore set forth clearly indicates that the respondent unilaterally initi-ated the bonus.Levens testified that while he asked three or fouremployees' whether they desired a bonus each pay day or one atChristmas, he did not talk to the drivers' committee because he couldnot see where the bargaining agent was concerned when the respondentwas making a present to its employees, and that it was no concernof the committee because nothing was being taken away froin thedrivers.The only other discussion between the respondent and anyof the drivers concerning the bonus were Bowman's offers to grant suchan increase in pay provided the drivers withdrew their B. R. T.authorizations or voted against B. R. T. in an election.This conductof the respondent is directly opposed to collective bargaining and byit the respondent attempted to coerce employees to withdraw fromB. R. T.We find that the bonus was offered and paid by the respond-ent as part of a plan to secure the employees' repudiation of B. R. T.When the drivers did not take immediate steps to withdraw theirB. R. T. authorizations, the respondent entered into a campaign tosolicitwithdrawals from the drivers.Sixteen letters of withdrawalfrom B. R. T. are in evidence., Nabors wrote 2 letters of withdrawaldated October 8, 1941, and October 14, 1941, respectively.Two of theletters are undated and one, signed by Pace, is dated October 25, 1941.Pace had been inducted into the armed forces of the United Statesin the spring of 1941, and he signed the letter of withdrawal thereafter.The remaining 11 letters are dated between October 12 and 16, 1941.All'the letters-with the exception of the letter of Pace and the letterof Nabors, dated October 8, 1941, cane into the possession of Zimmer-man, who had herself solicited some drivers-to sign and who hadreceived the remaining letters from Carpenter and from the individualswho signed.Levins testified that Zimmerman sought his advice asto what disposition should be made of the letters and that he instructedher to send them to Smith by registered mail.Levens testified furtherthat at the same time and on his instruction, copies of the letters werecertified to be true and- correct by one Jean Partain, a notary publicand secretary to Levens.The certified copies were then sent with acovering letter by Levees to the Board's Regional Director at FortWorth.The earliest of the 14 letters is dated October 8, 1941, and waswritten by Nabors, who testified that no one suggested that he with-draw his authorization.When asked why he had taken this action, hetestified, "Well, we went through all this other and I thought we werethrough with it as well as I remember.That is all. I didn't thinkthere was any more to it. 'I thought it was all over with."N. M. Lowery wrote a withdrawal letter on October 12.He tes-tified that the letter was the result of the following conversationhe had with Bowman: A copy of a letter addressed to the Board's T'EXAS5 NEW MEXICO & OKLAHOMA COACHES, 'INC.367Regional Director at Fort Worth, transmitting Lowery's B. R. T.authorization, 'found its way to Bowman, and Lowery went to seeBowman about it.After Bowman stated that he thought the letterhad-been sent to create trouble between Bowman and Lowery, thelatter said that he would have his B. R. T. authorization returned.Bowman suggested that he might send -a telegram or a letter andhave it returned.Lowery testified that he determined to withdrawhis authorization while talking to Bowman and that Bowman toldhim that one of the other drivers wanted to withdraw his authoriza-tion, but that Bowman did not mention any names.' Bowman gaveLowery a piece, of paper and assisted in the composition of thewithdrawal letter to the extent of suggesting a few words. Bowmanadmitted having a conversation with Lowery and on cross-examina-tion admitted that, Lowery wrote the withdrawal letter in hispresence.The withdrawal letter of Al Owens is undated.Owens testifiedthat he wrote it in October without knowledge at the time that anyoneelse had withdrawn. In view of Bowman's reference when talking toN. M. Lowery, on October 12, 1941, it was probably written shortlyprior thereto.He testified further that he wrote the withdrawalunder these circumstances : Owens had gone to Bowman to inquireabout a rumor that-Owens 'was considered the leader and organizerof B. R. T. Bowman stated that information had come to him thatOwens was the instigator of B. R. T. and had been offered $200 to.organize the bus drivers.When Owens denied this, Bowman askedhim if he had a mail box at Odessa, Texas, for the purpose of receiv-ing B. R. T. mail. Bowman also stated, "I can get all the men I wantafter this rearmament program is over for about $50 a month . . ."and that "The ones that was the most loyal was the ones he could dothe most" for."Shortly after this conversation, Owens told Bowmanthat he was going to' withdraw from B. It. T. to prove to Bowmanthat he was not the leader. Bowman handed him a piece of paper onwhich to write his withdrawal.At this point, Levens came into theoffice and was told by Owens that he desired to withdraw from B. It.T.Levens testified that he told Owens "I don't mind writing theletter if you tell' me what you want to say" and that he typed theletter which was worded jointly by himself and Owens. Bowman didnot deny the above testimony of Owens, saying that he did notremember,exactly what was said.'We credit the testimony of Owensto by Owens. '" Since',Bowman had no knowledge 'of Nabors'letter,it seems clear that the referencewas to Al Owens.- 368 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARD'A letter "signed by Mullins, dated October 13, was, according toMullins' uncontradicted testimony, prepared at Mullins' request byCarpenter and put in an envelope and sealed, by Mullins, who pur- ''chased a stamp and left the letter with Carpenter for mailing, Tiwas included; among' the 14letters,sent to, Smith from the respondent'soffice.-Nabors, according to his undenied and credible` testimony, signeda second letter on October 14, when a typed form previously preparedwas brought to his home by Zimmerman. She assured him that"There were quite 'a few sending' in after' them." Zimmerman alsoaided Tom Hodges on October ' 14 in withdrawing from B. R. T.,Hodges' undenied testimony was as follows :_,Well, I just heard that some of the boys was withdrawing theirapplications, and I was in favor of it all the time, anyway andI asked Miss Zimmerman if she would write me a letter. 'Hodges' further undenied and credible testimony is. thatZimmermanprepared the letter and a carbon copy which, at her suggestion, Hodgesalso signed.Carpenter, superintendent of drivers, was directly connected withthe preparation of the eight remaining letters.The letters differin phraseology but agree in announcing that the signer desires to with-draw his authorization from B. R. T.Most of these letters, accordingto Carpenter's own admission, were solicited and typed by Carpenter;after having been signed by-the individuals, they were left with Car-penter and later turned over to Zimmerman.''The evidence is clearthat, in most instances Carpenter took the initiative in calling. thedrivers,in and suggesting that they write withdrawal letters.Car-penter admitted that in many instances he advised individual driversthat other drivers had sent in letters of withdrawal.Although somedrivers testified that they signed the withdrawal of their own freewill, others testified that they would not have signed had Carpenternot brought up the subject.-The procedurein the caseof two relatively new drivers, -Terraland King, is highly,significantand will be set forth in some detail.Terral'sservice asa driver dates from August 1, 1941. Ile'testifiedthat Carpenter, "his boss," called him in and told him, that some ofthe older driverswere sendingin withdrawals and that, as Terralwas one of the new drivers, Carpenterwantedhim to knowabout it..Terral had no prior knowledgeof such actionby the drivers.Terralfurther testified' regarding Carpenter's suggestion as follows:3aThe ,ndi^ic uals concerned were Jack Bennett,John S.(Johnny)Green, Earl L. (Buddy)Hatton,L Z Lowry,Terral,King,Kirby Stroud and Andrew T. (Andy)Moore.Terralsigned "L H Terrell" as his name was carried on the pay roll.' TEXAS, NEW MEXICO & OKLAHOMA COACHES, INC.369'He said he didn't know whether I had made application for itor not, but that was a,privilege.He didn't want some of us newdrivers holding the sack and the older ones all.asking for awithdrawal.19Terral's testimony as to the effect of Carpenter's suggestion was asfollows : "Well, I figured I was a new driver and if the old ones who,knowed more about it, if they was withdrawing I was willing to with-draw too."Driver King had been hired on January 22, 1941.Under cross-examination by the respondent, he testified as follows concerning hisconversation with Carpenter :Well it was possible that I wouldn't remember the exactwords . . . And all of them. However,' he asked me to come inhis office, he wanted to see me, and told me that a number ofthe drivers had recalled their applications to the Brotherhood.of Railroad Trainmen, and asked me if I had made applica-tion to the B. R. T., and I told him I had and he told me thatI had made progress with the company, and I believe, theywere satisfied with my way of handling, or operating the coach,and that he would not want to see me left holding the bag.Those are the words he said and asked if I would want to recall,that' application, and I told him that I didn't know how to,word a letter exactly to recall the application, and he said hewould help me if I wanted him to and I asked him to type theletter and I signed it.According to King's further testimony, Carpenter also told Kingthat four or five drivers had withdrawn; Carpenter thereupon securedKing's signature to a letter, dated October 15, 1941, withdrawing hisauthorization from B. R. T.Stroud, a driver of 6 years' service, testified as follows concerninghis withdrawal : On October 14, C. M. Owens," the respondent's trafficmanager, rode with him to the bus terminal from the shop. Owensadvised Stroud that some of the drivers had signed letters withdraw-ing their B. R. T. authorizations and told Stroud he would like to.see him sign a withdrawal letter so that he would be "100 percent withthe Company." Stroud was busy at the time and did not give Owensa direct answer.The next day, Owens sent Stroud to Carpenter, whotold Stroud that some of the drivers had sent letters withdrawing30 Carpenter denied making any statement similar to this. Since King, who was also a,new driver, testified, as set forth below, that Carpenter made a similar statement to him,and after considering all the testimony,we reject the denial and credit the testimony ofTerral and Bing.20Owens did not appear as a witness.Stroud's testimony in this respect is uncontradictedand we find it to be true.504086-43-vol. 46-24 370,DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir B. R. T. authorizations.Carpenter further said that he didnot know whether Stroud had signed an authorization, but if he did,he would suggest that Stroud send a letter to withdraw it. Stroudfurther testified that Carpenter's statements created in his mind "theimpression that practically all of the other boys had signed one, andI didn't want to be left by myself." Stroud yielded to this pressure.Carpenter typed a letter dated October 15, which was signed, togetherwith a copy, by Stroud.21-The withdrawals resulted from the activities of officials of the re-spondent.Carpenter, superintendent of drivers, and the person thedrivers considered their immediate boss, as well as Bowman, Levens,C.M. Owens, and Zimmerman, participated in this campaign.Allare agents of the respondent, for whose actions respondent is answer-able.Bowman is the respondent's president, Levens is' chief counseland according to his-own testimony, is at the respondent's office almostdaily advising Bowman on the respondent's business and labor rela-tions.C.M. Owens is the respondent's traffic manager and is.one ofthe respondent's stockholders.Zimmerman is a confidential office em-ployee who functions as the respondent's treasurer, paymaster, and isthe person to whom the respondent's employees go "for about every-thing, they want."She is also one of the respondent's stockholders.The activity of these persons in the withdrawal campaign is consistentwith Bowman's statements to the drivers that the payment of the bonuswas contingent on withdrawing from B. R. T.We therefore find thatthe respondent is responsible for their activities in soliciting with-drawals from the drivers.5.Conclusions as to the refusal to bargain and subsequent eventsThe respondent's entire course of conduct establishes a fixed de-termination against recognizing and bargaining with B. R. T. as therepresentative of the bus drivers.When B. R. T. first attempted toorganizethe drivers the respondent intervened and compelled them toabandon representation by B. R. T. and accept, instead, individualcontracts of employment.We have already found that the February19 contracts were not the result of collective bargaining but resultedfrom the respondent's unfair labor practices and they are therefore!clearly unlawful.When, despite the existence of these contracts, a'majority of the drivers by August 27, 1941, designated B. R. T. to'represent them, the respondent resorted to the contracts as a ground21At theconferenceat the Board'sRegionalOffice on September9 concerning the petitionfor certificationof representativeswhichhad been filedby B R. T , the respondent re-quested time to consider the matter, and on September 13 advised the Regional Office thatitwould notconsent to an electionIn November1941, after the instantcharges had beenfiled andthe respondenthad successfullycompletedits campaign to secure withdrawals,from B.R T., the respondent offered toconsent to an election,but refused to'take any steps'to dissipate the unfair labor practices in which it had engaged. TEXAS, NEW MEXICO & OKLAHOMA- COACHES, INC.371for refusing to recognize and bargain with B. R. T., although the lat-ter represented a majority in the appropriate unit.,The respondentwas under a duty to bargain with B. R. T. and by its failure to do soon August 27, 1941, it violated Section 8 (5) of the Act.Even if theindividual contracts were not the result of the respondent's unfairlabor practices, the respondent would nevertheless be obligated to bar-gain collectively with B. R. T. as to all terms and conditions of em-ployment, whether or not such terms and conditions were covered bythe contracts.22But the respondent did not rely solely on the unlawful contracts.'as a means ofevading its duty to recognize and bargain with B. R. T.After the refusal to bargain on August 27, 1941, it embarked upon acampaign to divest B. R. T. of its majority status. To accomplish -this end the respondent followed tactics similar to those followedwhen B. R. T. first attempted to organize in February 1941.Withthe assistance of Price, the respondent offered and gave a bonus con-ditioned upon the drivers' withdrawing from B. R. T.The respond-ent climaxed its campaign to destroy B. R. T.'s majority by its con-certed campaign to secure withdrawals from B. R. T. and thus therespondent itself brought about a fulfillment of the condition it im-posed at the time the bonus was granted.We find that the respondent, by its refusal to recognize and bargainwith B. R. T. on August 27, 1941, by paying the bonus in the mannerset forth above and by its solicitation of withdrawals from B. R. T.refused to bargain with B. R. T. in violation of Section 8 (5) of theAct.We find that the respondent by these acts interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed by Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent, set forth in Section 11.1 above, oc-curring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, and tendto , lead to - labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action which we deem necessary to effectuate thepolicies of the Act.13 SeeMatter of J I CaseandInternational Union,United Automobile,Aircraft andAgricultural Implement Workers of Amersca, C.I.0., 42 N. L. R B. 85,and cases citedtherein. 372 ' D'E'CISIONS OF NATIONAL LABOR RELATIONS BOARDWe have found that on August. 27, 1941, and at all times there-after, the respondent refused to bargain collectively with B. R. T. asthe exclusive representative of its employees in an appropriate unit.We also have considered the withdrawals as inoperative in determin-ing whether B. R. T. represented a majority in the appropriate unitsubsequent to August 27, 1941.We have also considered the motionto intervene filed by 37 drivers on October 19, 1942, in which thedrivers stated that they did not desire to be represented by B. R. T.At the hearing, certain drivers testified that, after they executed with-drawals, they did not desire to be represented by B. R. T.We do notconsider the withdrawals, or the subsequent testimony, or the matterrecited in the motion as material.As we have found, the drivers didnot exercise `a free and unhampered choice in withdrawing fromB. R. T., as they were coerced by the respondent into taking thataction.Since the withdrawals were, executed as a result of the re-spondent's unfair labor practices, they cannot operate to change thecbargaining representative previously chosen by a majority of the busdrivers.23For the same reasons, the motion to intervene, which wassigned by the drivers subsequent'to the respondent's refusal to bargainand to the other related unfair labor, practices and the testimony thatcertain drivers did not desire to be represented by B. R. T. after theyhad signed withdrawals, cannot be regarded as operative.More-'over, we find that, regardless of subsequent events and the reasonswhich brought them about, it is necessary, in order to effectuate thepolicies of the Act, that the respondent remedy the effect of its un-lawful refusal to bargain by bargaining now with B. R. T., whichwas the duly designated representative of the bus drivers on August27, 1941.24We shall therefore order the ' respondent to bargain col-lectively with B. R. T. upon request as the exclusive representative ofthe, employees in the appropriate unit.We have found that the contracts of February 19, 1941, were initiatedand relied upon by the respondent as an impediment to the exerciseby the employees .of their right to form, join, or assist labor organiza-tions and to engage in concerted activities for their mutual aid andprotection and were used as 'a device to prevent collective bargaining.To restore thestatus quoand, to free the drivers from the restraintand interference resulting from the imposition upon them of theseillegal contracts, we shall order the respondent to cease giving effect tothe contracts and the supplement, or to any modification, continuation;extension, or renewal thereof, or any similar form of contracts for anyperiod subsequent to the date of this Decision, and to give to eachemployee who signed the contracts of February 19, 1941, notice in23N. L R B.v.Bradford Dyeing Assn,310 U.S 318 ;N. L. R. B. v. DixieMotorCoachCorp,,128 F.(2d) 201(C C A 5)modifying and enforcing 25 N. L.R. B. 869.24N. L R B. v. P. Lorillard Co.,314 U. S. 512. TEXAS, NEW MEXICO & OKLAHOMA COACHES, INC.373writing that such contracts will not in any manner be enforced orattempted to be enforced, and that such discontinuance of the con-,tracts is without prejudice to the assertion of any legal rights theemployees may, have acquired under such contracts.25We shall furtherorder that the respondent post notices to the same effect 'at appro-priate places in its- offices and terminals.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1:Brotherhood of Railroad Trainmen is a labor organization, withinthe meaning of Section 2 (5) of the Act.2.The respondent's bus drivers at all times material herein consti-tuted and now constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the Act.'3.Brotherhood of Railroad Trainmen was at all times materialherein and now is the exclusive representative of all employees in such-unit for the purposes of collective bargaining, within the meaning ofSection 9 (a) of the Act.4.By refusing to bargain collectively with Brotherhood of RailroadTrainmen as the exclusive representative of all its employees in suchunit the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (5) of the Act.r-5.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.6.,The aforesaid - unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) ' and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,.the National Labor Relations Board hereby orders that the respondent,Texas, New-Mexico & Oklahoma Coaches, Inc., Lubbock, Texas, andits officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with Brotherhood of RailroadTrainmen as the exclusive representative of all its bus drivers;,(b)Giving effect to the - contracts of February 19, 1941, and thesupplement to the contracts dated March 25, 1941, or any modification,continuation, extension, or renewal thereof, or entering into any sim-21 SeeNational Licorice Company v.N. L. R. B.,309 U. S. 350;N.- L R' B v. SuperiorTanning Company,117 F.(2d) 881(C: C. A. 7),cert. den. 313,U. S. 559;N. L. R. B. V.Stone et al.,125 F. (2d) 752 (C. C. A. 7) cert. den. Oct. 12, 1942. 374DECISIONS OF, NATIONAL LABOR RELATIONS BOARDilar form of contract with its employees for any, period ,subsequentto the date of this Decision, without, prejudice, however,, to' the,asser-tion by its employees of any legal rights they may have acquired'under such contracts;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes-of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National Labor Rela-tions Act.2.Take the following affirmative action, which the Board,finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with Brotherhood of Rail-road Trainmen as the exclusive representative of the respondent'sbus drivers, with respect to rates of pay, wages, hours of employment,and other terms and conditions` of employment ;-(b)Notify in writing each employee who signed the contracts, of_February 19, 1941, and the supplement to such contracts, or any modi-fication, continuation, extension, or renewal thereof, or any similarform of contract for any period subsequent to the date of this Decision;that such contracts will not in any manner be enforced or attemptedto be enforced, and that such discontinuanceof the contracts is withoutprejudice to the assertion of any legal rights the employees may haveacquired thereunder;(c)Post immediately in conspicuous places at its terminal atLubbock, Texas, and at such other places as may be necessary to insureaccess to them by all drivers and maintain-for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees stating (1) that the respondent will not engage in- theconduct from which it is ordered to cease and desist in paragraphs 1(a), (b), and (c) of this Order; (2) that the respondent will takethe affirmative action set forth in paragraphs 2-(a) and (b) of thisOrder; and (3) that the contracts of February 19, 1941, and the sup-plement to such contracts or any modification, continuation, extension,,or renewal thereof, or any similar form of contract for any periodsubsequent to the date of this Decision will not in any-manner beenforced or attempted to be enforced and that-such discontinuanceof the contracts is- without prejudice to the assertion of any legalrights the employees may have acquired thereunder;(d)Notify the Regional Director for the Sixteenth Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.-,CHAIRMAN MILLis took no part in the consideration of the aboveDecision and Order.